Citation Nr: 1706985	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  08-16 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD with cognitive disorder and dissociative episodes.

2.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or on account of housebound status.


REPRESENTATION

Appellant represented by:	Jill Mitchell, Attorney-at-Law


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel



INTRODUCTION

The Veteran had active service from September 1990 to February 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal of June 2007 and October 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In September 2015, this matter was last before the Board at which time it was remanded for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2015, the Board remanded the claim of entitlement to service connection for sleep apnea to obtain a medical opinion.  The Board specifically sought the opinion to address the assessments of obstructive sleep apnea (OSA) and central sleep apnea (CSA).  In doing so, the Board recognized that a December 2014 VA examination had attributed OSA to obesity, but did not adequately address the etiology of CSA.  The Board also noted that the evidence suggested that sleep apnea may be caused or aggravated by narcotics taken to treat service-connected fibromyalgia.  

In June 2016, an addendum opinion was obtained from the same VA examiner that offered the prior opinions.  With respect to whether the sleep apnea was caused or aggravated by service-connected PTSD with cognitive disorder and dissociative episodes, the examiner remarked that although PTSD, cognitive disorders and dissociative disorders, may co-exist with sleep apnea, there was no association between them and sleep apnea.  He specifically commented that PTSD was not a cause of CSA, and that in most cases CSA was caused by "obstructive sleep apnea syndromes" or "an underlying medical cause."  In terms of whether sleep apnea was caused or aggravated by narcotics taken for service-connected fibromyalgia, the examiner noted the Veteran's intermittent use of Vicodin over the years.  He explained, however, that intermittent use of narcotics was not a cause of CSA, and that narcotics would not have any long-term effects like sleep apnea.  He noted that records had not shown any improvement in the Veteran's sleep apnea during any period he was not taking narcotics.  In terms of OSA, the examiner explained that this was caused by an airway blockage, related to obesity, excess weight and airway soft tissue abnormalities in most people.  

The Veteran's attorney argues that the June 2016 VA opinion is inadequate.  She specifically asserts that the examination fails to address the etiology of the Veteran's sleep apnea, in that it only addresses obesity as the likely cause of the Veteran's obstructive sleep apnea.  Counsel asserts that the opinion also fails to adequately address the record and history, citing to a December 2008 VA record, which relates central sleep apnea to head trauma or exposure to sarin and cyclosarin.  She also points to a few service records pertaining to respiratory complaints as a possible cause of the sleep apnea.

By way of background, the Board notes that service connection for PTSD with cognitive disorder and dissociative episodes has been established as related to the Veteran's service in the Persian Gulf.  In establishing the grant in July 2014, the Board noted that the Veteran reported that he was attacked by chemical weapons and received small arms fire during his Persian Gulf service.  His service records establish that he served in Saudi Arabia from January 1991 to April 1991 as a petroleum supply specialist with the 7th Battalion of the 101st Aviation unit.  He alleges that he sustained head injuries in service, and that he served near the Khamisiyah, Iraq detonations in March 1991.  Evidence of record has so far apparently ruled out organic brain disease and traumatic brain injury (TBI), and the Veteran's cognitive disorder and dissociative episodes have been attributed to PTSD.  

Recently, in September 2016 the Veteran's spouse submitted argument on his behalf.  Inter alia, she asserted that the Veteran's medications taken for PTSD, particularly lorazepam and sertraline, had caused weight gain.  She related that doctors had informed her that weight gain was a side effect of these medications.  She asserted that the Veteran's sleep apnea should therefore be service-connected.

Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one." Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).

Regrettably, the Board finds that the matter must be remanded for further development.  As the Veteran's attorney points out, the opinions do not fully address the etiology of the Veteran's central sleep apnea, to the extent that they do not identify a likely cause thereof, although the June 2016 opinion seems to sufficiently address Vicodin as the culprit.  Likewise, the opinions do not specifically address the Veteran's reports of chemical exposure and head injury.  They do not address the recent contentions that medications, other than Vicodin, result in, or aggravate, sleep apnea, particularly CSA.  Accordingly, the report is returned.  38 C.F.R. § 4.2.

Finally, the Board finds that the claim for entitlement to SMC is inextricably intertwined with the claim to reopen service connection for sleep apnea.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when a final Board decision on one issue cannot be rendered until the other issue has been considered).  Accordingly, the claim for SMC must be remanded to allow for the further development and readjudication of the claim for service connection for sleep apnea.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with a somnologist or other physician expert in the diagnosis and treatment of obstructive sleep apnea.  The claims file and a copy of this remand must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

All indicated tests and studies, to include appropriate imaging studies, should be accomplished, and all clinical findings should be reported in detail.

After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

(a)  Is it at least as likely as not (a 50 percent or greater probability) that the diagnosed obstructive or central sleep apnea was incurred in, caused by, or etiologically related to the Veteran's service?  

The examiner's attention is directed to the Veteran's reports of chemical exposure, particularly sarin and cyclosarin from the Khamisiyah detonations, his reports of exposure to chemical weapons, his reports of being struck in the head by a tent pole on a few occasions, and the July 1991 service records noting respiratory problems with apparent assessment of acute bronchitis.  

The examiner is requested to specifically address the December 2008 VA record relating central sleep apnea to either head trauma or exposures to sarin and cyclosarin at Khamisiyah.  

(b)  If the answer to (a) above is no for either obstructive or central sleep apnea, is it at least as likely as not (a 50 percent or greater probability) that sleep apnea (obstructive and/or central) is caused or aggravated by the Veteran's service-connected PTSD with cognitive disorder and dissociative episodes, to include as due to medications taken for the treatment thereof?  

If the examiner finds aggravation by the service-connected PTSD with cognitive disorder and dissociative episodes, the examiner should indicate to the extent possible the approximate degree of disability or baseline before the onset of the aggravation.  Aggravation is a chronic worsening of the underlying condition beyond the natural progression, versus a temporary flare-up of symptoms.

Attention in this regard is directed to the Veteran's assertions that PTSD with cognitive disorder and dissociative episodes are related to sleep apnea, and that the prescription medications taken to treat PTSD with cognitive disorder and dissociative episodes have resulted in weight gain, and thus sleep apnea, as well. 

The basis for any opinion is to be fully explained with a complete discussion of the pertinent lay and medical evidence of record and sound medical principles, including the use of any medical literature or studies, which may reasonably explain the medical analysis in the study of this case.

If the examiner feels that any requested opinion cannot be rendered without resorting to speculation, the examiner should state why this is so.  Specifically, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given current medical science and the known facts), by a deficiency in the record (i.e., additional facts are required), or because the examiner does not have the needed knowledge or training.

2.  Readjudicate the claims for entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD with cognitive disorder and dissociative episodes, and entitlement to SMC.  If the benefits sought on appeal are not fully granted, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

